                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


ELVIN COPP and RANDALL                       )
COPP                                         )
                                             )
            Plaintiffs,                      )
                                             )
       v.                                    )      2:18-cv-00181-JAW
                                             )
WILLIAM SHANE, WILLIAM                       )
LONGELY, and TOWN OF                         )
CUMBERLAND,                                  )
                                             )
            Defendants.                      )


     ORDER ON DEFENDANTS’ MOTIONS TO DISMISS FOR FAILURE TO
           STATE A CLAIM AND FOR LACK OF JURISDICTION

       In conjunction with state tort claims, Plaintiffs, who are town residents,

brought this suit pursuant to 42 U.S.C. 1983 and the Maine Civil Rights Act as well

as a Maine Freedom of Access Act claim against a Maine municipality and two town

employees seeking compensatory damages, punitive damages, injunctive relief,

declaratory relief, and attorney’s fees stemming from an alleged trespass on the

construction site of one of the Plaintiff’s single family residence. In this seemingly

straightforward, but surprisingly complicated motion to dismiss, the Court concludes

that the Plaintiffs’ state tort claims are barred by the applicable statute of limitations,

and that the federal and state constitutional claims either do not state a claim or are

barred by qualified immunity. The Court remands the state freedom of access act

claim to state court.

I.     BACKGROUND
        A.      Procedural History

        On March 27, 2018, Elvin and Randall Copp (the Copps), filed a complaint in

Cumberland County Superior Court for the state of Maine alleging various state tort

claims, violations of their United States and Maine constitutional rights, as well as a

violation of the Maine Freedom of Access Act (FOAA) by the Defendants. State Court

Record, Attach. 3 Compl. (ECF No. 2) (2018 Compl.). On May 7, 2018, the Defendants

filed a Notice of Removal to this Court. Notice of Removal (ECF No. 1). On May 21,

2018, the Defendants moved to dismiss the Copps’ complaint under Federal Rules of

Civil Procedure 12(b)(6) and 12(b)(1). Mot. to Dismiss for Failure to State a Claim

and Mot. to Dismiss for Lack of Subject Jurisdiction (ECF No. 4) (Defs.’ Mot.). The

Copps responded on June 11, 2018 and the Defendants filed their reply on June 25,

2018. Resp. in Opp’n to Dismiss for Failure to State a Claim and Mot. to Dismiss for

Lack of Subject Jurisdiction (ECF No. 5) (Pls.’ Opp’n); Reply to Resp. in Opp’n to

Dismiss for Failure to State a Claim and Mot. to Dismiss for Lack of Subject

Jurisdiction (ECF No. 6) (Defs.’ Reply).

        B.      The Alleged Facts 1

                1.      The Parties

        The Copps are residents of the town of Cumberland of Cumberland County,

Maine. 2018 Compl. ¶¶ 2-3. William R. Shane is the town manager of the town of




1       In considering a motion to dismiss, a court “accept[s] all well-pleaded facts in the complaint as
true.” Gilk v. Cunniffe, 655 F.3d 78, 79 (1st Cir. 2011) (quoting Sanchez v. Pereira-Castillo, 590 F.3d
31, 36 (1st Cir. 2009)). A court also “construe[s] all reasonable inferences in favor of the plaintiff.”
Sanchez, 590 F.3d at 41.

                                                   2
Cumberland and William Longley is the code enforcement officer (CEO) for the town

of Cumberland. Id. ¶¶ 5-6. The town of Cumberland is a Maine municipality. Id. ¶

4.

               2.     Basis for Complaint

        Elvin Copp owns a parcel of property (the Copp property) located off Pointer

Way in Cumberland, as shown on town of Cumberland Tax Map R-07, Lot 57C. Id.

¶ 7. Around July 28, 2009, the Copps began construction of a single-family residence

on the Copp property after acquiring their first building permit from Mr. Longley. Id.

¶ 11.    Randall Copp has since supervised the construction of his single-family

residence. Id. ¶ 8. The Copps were issued a building permit around May 8, 2014 for

the single-family residence and they performed work continuously for 180 days. Id.

¶¶ 13-14. 2 The Copp property was posted “No Trespassing.” Id. ¶ 15. Around August

5, 2015, without a request for inspection or authorization to enter the property,

Randall Copp found Mr. Longley on the Copp property. Id. ¶ 16.

        Before September 24, 2015, the Copps had requested that any town official

enter the property in the presence of either of the Copps. Id. ¶ 17. On or about

September 24, 2015, the Copps took a photo of Mr. Shane entering and exiting the

Copp property when neither Elvin Copp nor Randall Copp was present. Id. ¶¶ 18-

19. 3

        On or about October 27, 2015, the Copps received a Notice of Violation for


2      The town of Cumberland adopted an ordinance and the international residential code. 2018
Compl. ¶ 12.
3      In or around February 2017, Mr. Longley contacted Randall Copp to request a site inspection.
2018 Compl. ¶ 55.

                                                3
Corrective Action (the Notice). Id. ¶ 20. The Notice stated that Mr. Longley had

conducted a road inspection of the Copp property on September 24, 2015. Id. ¶ 21.

This was the first Notice the Copps had received that Mr. Longley entered the Copp

property on September 24, 2015. Id. The Notice was corrected on January 20, 2016

(Corrected Notice), and it cited a violation of Ordinance § 315-76(A) for “lack of

progress or inspection during the 6 months after issuance, hence the permit has

expired on or about 11-08-2014” but did not contain details as to how Mr. Longley

made this determination over one year from the date of the alleged expiration. Id. ¶

22.

        The town board conducted a hearing concerning the Corrected Notice on

February 11, 2016, as proscribed by § 315-77(D)(3) of the ordinance. Id. ¶ 23. 4 At

this hearing, the Copps put forth their appeal, along with photographs, invoices,

drawings and additional evidence, which included the testimony of Randall Copp,

addressing the alleged violations contained in the Corrected Notice. Id. ¶ 24. Randall

Copp testified that the camera he installed at the entrance of the property captured

Mr. Shane entering and exiting the property on September 24, 2015 and that he had

notified both Mr. Shane and Mr. Longley on two prior occasions that towns employees

were not authorized to be on the Copp property without the presence of either himself

or Elvin Copp. Id. ¶¶ 25-26. Randall Copp also testified with photographs that the




4      The Copps do not identify the specific name of the town board which held the hearing. The
Defendants presume the Copps are referring to the Cumberland Town Board of Adjustment and
Appeals. Defs.’ Mot. at 2. In light of the parties’ respective filings, the Court refers to the Cumberland
Town Board of Adjustment and Appeals as the “town board”.

                                                    4
Copp property was posted “No Trespassing” prior to September 24, 2015. Id. ¶ 27. 5

        At the end of the Copps’ presentation, the town board found that it lacked

jurisdiction to determine issues of trespass. Id. ¶ 28. Counsel for the Copps objected

to any evidence obtained by Mr. Longley from his road inspection, claiming it was

improper and unlawfully obtained. Id. ¶ 29. Mr. Longley made several statements

“regarding a proposed Consent Agreement and testified as to the intent and the

motivation of the Plaintiffs with regards to said Consent Agreement” and

subsequently, “introduced a copy of the unsigned Consent Agreement into evidence.”

Id. ¶¶ 30-31. The Copps view as improper Mr. Longley’s statements about the

Consent Agreement and his introduction of the unsigned agreement into evidence.

Id. 6   The board accepted Mr. Longley’s testimony derived from his unauthorized

entry onto the Copp property. Id. ¶ 32. 7

        In his initial testimony, Mr. Longley conceded that progress may have been

made during the six months following the issuance of the most recent building permit

and that he had no evidence that a period of 180 days had lapsed since May 8, 2014

without continued progress. Id. ¶ 33. Mr. Longley also acknowledged that the Copps


5       Paragraph twenty-five states that the Copps took photographs of Mr. Shane entering and
exiting the property on September 24, 2016. 2018 Compl. ¶ 25. This appears to be a typographical
error given the prior and subsequent allegations, and the Court assumes the correct date is September
24, 2015.
6       In their Complaint, the Copps allege that Mr. Longley “made several improper statements
regarding a proposed Consent Agreement and testified as to the intent and the motivation of the
Plaintiffs with regards to said Consent Agreement” and that Mr. Longley “improperly introduced a
copy of the unsigned Consent Agreement.” 2018 Compl. ¶¶ 30-31. For purposes of ruling on this
motion, the Court excludes “improper” and “improperly” as legal conclusions; however, the Court
retains the allegation to reflect the Copps’ view of Mr. Longley’s actions.
7       The Copps’ Complaint states “[t]he Board accepted testimony from the CEO [Code
Enforcement Officer] derived from his unauthorized entries upon Plaintiffs posted land in violation of
the Fourth Amendment’s prohibition against unlawful searches and seizures on private lands.” 2018
Compl. ¶ 32. The Court modifies the allegation to omit the legal conclusions.

                                                  5
presented him with photos taken prior to the Corrected Notice but that he failed and

refused to view the photos. Id. ¶ 34. Counsel for the Copps sought to cross-examine

Mr. Longley, but the chair of the town board denied this request. Id. ¶ 35. The town

board considered issues, testimony, and documents outside the scope of the Corrected

Notice. Id. ¶ 36. 8

       The Copps provided testimony and documentation pursuant to § 315(C) of the

ordinance, submitted a description of the intended use of the land and buildings, and

provided further detail as Mr. Longley required, such as letters from both an

engineering firm and an architect. Id. ¶ 42. Mr. Longley neither testified nor

submitted evidence that the Copps knew or should have known that a demolition

permit was required for the conversion of the manufactured office building to a single-

family residence. Id. ¶ 44. The Copps relied on Mr. Longley’s issuance of the building

permit to proceed with the conversion in their application. Id. ¶ 45.

       At the end of the hearing, a motion to adopt the corrective actions of the

Corrected Notice was submitted and passed without a statement of findings or

conclusions. Id. ¶¶ 37-38. 9 The town board determined that the Copps had made

progress during the 180 days after May 8, 2014, the date the town issued the permit,

and that the permit did not expire on November 8, 2014. Id. ¶ 46. While the town

board concluded there was no violation of ordinance § 315-76(A) and no lapse in the


8       The Copps’ Complaint states “[t]he Board improperly considered issues, testimony and
documents outside the scope of the Corrected NOV.” 2018 Compl. ¶ 36. The Court excludes
“improperly” as a legal conclusion.
9      The Copps state “[t]he Board erred in interpreting the Town’s Ordinance § 315(C): Demolition
permits”; “[t]he Board erred in failing to interpret and provide meaning to the uncertainty of
Ordinance § 315(C)”; “Ordinance §315(C) lacks substance and definition and is, therefore void for
vagueness.” 2018 Compl. ¶¶ 39-41. The Court excludes these statements as legal conclusions.

                                                6
current building permit, the board continued the “Stop Work Order” that Mr. Longley

implemented with the Corrected Notice “since no building permit is valid [,] no

continued road construction is authorized or allowed until all violations have been

corrected to the satisfaction of the Town of Cumberland.” Id. ¶ 47. The town board

required the Copps to request a “demolition permit or additional information to Mr.

Longley” despite no notice from Mr. Longley that such a permit was required. Id. ¶

48. 10 The board also enforced the demolition ordinance. Id. ¶ 49. 11 No notice of the

board’s decision was provided to the Copps or their counsel within seven days of this

decision. Id. ¶ 50.

       The Copps’ request for reconsideration stated that the board’s decision failed

to apply the proper standard set forth in § 315-77(B)(1) of the ordinance. Id. ¶ 51.

The Copps asserted the board failed and refused to determine whether Mr. Longley’s

decisions were in conformity with the town’s ordinances, to interpret the meaning in

cases of uncertainty as provided in ordinance § 315-77(B)(1), and to determine if Mr.

Longley’s entry on to the Copps’ property was conducted in accordance with IRC-R §

104.6. Id. ¶¶ 52-53.

       The Copps served a Notice of Claim pursuant to the Maine Tort Claims Act

(MTCA), 14 M.R.S. § 8107 et seq, on the Defendants on or about March 29, 2016. Id.




10      The Copps’ Complaint states “[t]he Board improperly interpreted the Ordinance § 315-76(C)
to require the Plaintiffs to request a demolition permit or additional information to the CEO without
any notice from the CEO that such a permit was required.” 2018 Compl. ¶ 48. The Court modifies the
allegation to omit the legal conclusion.
11      The Copps’ Complaint states “[t]he Board improperly enforced the Demolition Ordinance even
though it lacked substantial detail such that is void for vagueness.” 2018 Compl. ¶ 49. The Court
modifies the allegation to omit the legal conclusion.

                                                 7
¶ 54. Around February 27, 2017, the Copps made a FOAA, 12 1 M.R.S. § 400 et seq,

request regarding all records referencing their property specifically held by Mr.

Shane and Mr. Longley, and the Copps received an acknowledgement that their

request was received on or about March 2, 2017. Id. ¶ 56. The Copps made another

FOAA request on March 30, 2017. Id. ¶ 57. The Copps were not provided with

requested information and their request was denied. Id. ¶ 58.

        C.      Copp v. Town of Cumberland Board of Adjustment & Appeals:
                The Rule 80B Appeal 13

                1.      The 2016 Complaint

        On March 25, 2016, Elvin Copp and Randall Copp filed a complaint in the

Cumberland County Superior Court for the state of Maine. Notice of Removal Attach.

1, Docket Entries at 1, No. 2:16-cv-00213-JDL (ECF No. 1).                         The Copps’ 2016

Complaint contained 139 paragraphs and four counts. Notice of Removal Attach. 2,

Compl. at 1-13, No. 2:16-cv-00213-JDL (ECF No. 2) (2016 Compl.) Many of the

factual allegations in the 2016 Complaint are identical to the factual allegations in

the 2018 Complaint now pending before the Court. Compare 2016 Compl. ¶¶ 6-7, 12,

14, 16, 18-20, 22, 28-33, 36, 39-42, 50-51, 53-60, 62, 72-73, 78-80, 82, 89-90, with 2018


12      The Freedom of Access Act (FOAA) is the state of Maine counterpart to the federal Freedom
of Information Act.
13      In their filings the Copps and the Defendants refer to Copp v. Town of Cumberland Board of
Adjustment & Appeals, a case that was pending both in state and federal court. Defs.’ Reply at 2; Pls.’
Opp’n at 3. Under Alternative Energy, Inc. v. St. Paul Fire & Marine Insurance Company, 267 F.3d
30, 33 (1st Cir. 2001), a court may consider a narrow band of documents outside of a complaint on a
motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) without converting the motion into a
summary judgment motion. Id. at 33 (citing Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993)). The
exception is “for documents the authenticity of which are not disputed by the parties; for official public
records; for documents central to plaintiffs’ claims; or for documents sufficiently referred to in the
complaint”). Id.; see Glob. Tower Assets, LLC v. Town of Rome, 810 F.3d 77, 88-89 (1st Cir. 2016).
Under Rule 12(b)(1), a court may consider matters outside the pleadings without converting the motion
to a motion for summary judgment. Gonzalez v. United States, 284 F.3d 281, 288 (1st Cir. 2002).

                                                    8
Compl. ¶¶ 11-15, 17-21, 23-28, 30-53.

      The 2016 Complaint contained four counts: (1) Count One—the 80B appeal, (2)

Count Two—Due Process Violations in the Corrective NOV, (3) Count Three—Due

Process Violations by the Board of Adjustment and Appeals, and (4) Count Four—

Civil Rights Due Process Violations. 2016 Compl. at 1-13. Count Two alleged that

the Corrective NOV failed to provide them with “sufficient notice of the claims against

them.” Id. ¶ 93. Count Three alleged that the town board had violated their due

process rights in the following ways: (1) by considering evidence improperly or

unlawfully obtained by the town CEO and town manager, (2) by hearing evidence

from the town CEO and manager beyond the alleged violations in the Corrective

NOV, (3) by refusing to permit counsel for the Copps to cross-examine the CEO in

violation of 30-A M.R.S. § 2691(3)(D), (4) by improperly allowing the CEO to submit

documents not provided to Copps before the hearing, (5) by failing to include a

statement of findings and conclusions in violation of 30-A M.R.S. § 2691(3)(E), (6) by

failing to provide a written notice of its decision to the Copps within seven days of its

decision in violation of 30-A M.R.S. § 129, and (7) by failing to provide findings of fact,

conclusions of law, interpretation of the ordinances or any other written notice of its

decision. Id. ¶¶ 121-30. Count Four alleged that the Defendants had deprived the

Copps of a protected property interest without due process of law in violation of the

Maine and United States Constitutions. Id. ¶¶ 137-39.

             2.     Copp v. Town of Cumberland Board of Adjustment &
                    Appeals: The Prior Federal Case

      The Copps’ 2016 lawsuit against the town board briefly visited the federal

                                            9
court before being remanded to state superior court. Copp v. Town of Cumberland

Board of Adjustment & Appeals, No. 2:16-cv-00213-JDL. On April 22, 2016, the town

board filed a notice of removal from state to federal court on the ground that the

Copps’ claims of constitutional violations were presumably pursuant to 42 U.S.C. §

1983. Notice of Removal. On June 10, 2016, the Copps filed a notice of voluntary

dismissal, giving notice that they were voluntarily dismissing Counts II through IV

of their Complaint to allow them to pursue their Rule 80B appeal in Maine Superior

Court. Pls.’ Notice of Voluntary Dismissal Without Prejudice of Counts II-IV Pursuant

to F. R. Civ. P. 41(a)(1)(a) (I) (ECF No. 9). On June 29, 2016, the Copps moved to

have the case remanded to state court, Pls.’ Mot. to Remand (ECF No. 14), and on

June 30, 2016, this Court remanded the case to the state of Maine Superior Court.

Order Granting an Unopposed Mot. to Remand to State Ct. (ECF No. 15).

             3.    The Facts and Procedure Before the Superior and
                   Supreme Court

      This federal case is the second lawsuit in which the Copps have challenged the

actions of the town of Cumberland Board of Adjustment & Appeals. In Copp v. Town

of Cumberland Board of Adjustment & Appeals, No. AP-16-012, 2017 WL 1398185,

at *1-2, 2017 Me. Super. LEXIS 75, at *1-5 (Mar. 9, 2017), a Maine state Superior

Court Justice provided the background for this first lawsuit. Elvin Copp is the father

of Randall Copp, and Elvin, not Randall, owns the parcel of land on Pointer Way in

Cumberland, where the Copps have been building a single-family residence. Id., 2017

WL 1398185, at *1, 2017 Me. Super. LEXIS 75, at *1. In July 2009, the Copps

obtained their first building permit for the residence and began construction and

                                         10
subsequently, the town CEO issued them a series of building permits. Id., 2017 WL

1398185, at *1, 2017 Me. Super. LEXIS 75, at *2. On May 14, 2015, the CEO issued

the permit that became the source of controversy for the first litigation. Id.

      On January 20, 2016, the CEO issued the Copps a Corrected Notice of Violation

Order for Corrective Action (NOV), which included a description of the violations the

CEO observed while at the property on September 24, 2015, a stop work order, and

the corrective action that the Copps were required to take before the town would

reissue a building permit. Id., 2017 WL 1398185, at *1, 2017 Me. Super. LEXIS 75,

at *2-3. The CEO found that the construction did not conform with the plans the

Copps had submitted for their permit. Id., 2017 WL 1398185, at *1, 2017 Me. Super.

LEXIS 75, at *3. On November 8, 2014, the building permit that the town had issued

on May 8, 2014 expired because the Copps had made no progress over the six months.

Id. The stop work order prohibited all construction on the property until the town

was satisfied that the violations had been corrected and the town issued the NOV

that required the Copps to take certain corrective actions before the town would

reissue the building permit. Id., 2017 WL 1398185, at *1-2, 2017 Me. Super. LEXIS

75, at *3-4.

      On January 27, 2016, the Copps appealed the NOV to the town board. Id.,

2017 WL 1398185, at *2, 2017 Me. Super. LEXIS 75, at *4. In their appeal, they

argued that their building permit had not expired, that the stop work order was not

the proper remedy for the alleged violations, and the NOV should be dismissed

because the CEO’s entrance onto their property on September 24, 2015 was illegal.



                                          11
Id.

      On February 11, 2016, the town board heard the appeal. Id. The attorney for

the Copps, Randall Copp, the CEO, counsel for the CEO and town, a concerned

neighbor, and the town manager all made presentations to the town board. Id. The

town board voted to uphold the NOV “except for the CEO’s finding that the permit

expired on November 8, 2014.” Id. (alterations in original). On February 22, 2016,

the Copps filed a motion for reconsideration pursuant to 30-A M.R.S. § 2691(3)(F).

Id. The town’s attorney opposed the motion and on March 10, 2016, the town board

denied the motion for reconsideration. Id., 2017 WL 1398185, at *2, 2017 Me. Super.

LEXIS 75, at *4-5.

      On March 25, 2016, the Copps filed an appeal pursuant to Maine Rule of Civil

Procedure 80B. Id., 2017 WL 1398185, at *2, 2017 Me. Super. LEXIS 75, at *5.

            4.       Proper Party on Appeal

      The Copps brought the Rule 80B appeal against the town board itself. Under

Maine law, a zoning board of appeals “is not a proper party to an appeal in the

Superior Court from its own decision.” Id. (quoting Boothbay Harbor v. Russell, 410

A.2d 554, 559 (Me. 1980)). “The municipal officers or the CEO would be the proper

defendants.” Id. (citation omitted). The Superior Court Justice noted that the Copps

had not moved to amend their complaint and the town board had not moved to

dismiss the Rule 80B appeal, but she concluded that the appeal should be dismissed

because it was moot. Id., 2017 WL 1398185, at *3, 2017 Me. Super. LEXIS 75, at *5-

6.



                                        12
             5.     Mootness

      The Superior Court Justice noted that the Copps had submitted “revised

building plans, obtained a demolition permit, and adhered to the Board’s required

action in the NOV in order to have the stop work order lifted, which was achieved.”

Id., 2017 WL 1398185, at *3, 2017 Me. Super. LEXIS 75, at *6. After reviewing the

mootness doctrine, the Superior Court Justice wrote:

      In this case, plaintiffs complied with the decision that they appealed,
      and the Town has lifted the stop work order and issued plaintiffs a new
      permit. The demand for judgment in plaintiffs’ complaint asks the court
      to remand this case to the Board for a new hearing. At this point,
      remand would not provide plaintiffs any effective relief to justify the
      application of limited judicial resources. Plaintiffs’ claim is thus moot.

Id., 2017 WL 1398185, at *4, 2017 Me. Super. LEXIS 75, at *8. The Court then

considered and rejected the possibility that the Copps’ claim fit within one of the

exceptions to the mootness doctrine. Id., 2017 WL 1398185, at *4, 2017 Me. Super.

LEXIS 75, at *9. She concluded that the issues the Copps were presenting were not

matters of great public concern and that they were not likely to be repeated. Id., 2017

WL 1398185, at *4-5, 2017 Me. Super. LEXIS 75, at *10-11.

             6.     Disposition

      The Superior Court concluded that the Copps had not named the proper party

to their Rule 80B appeal and “the court can no longer provide plaintiffs with any real

or effective relief” because they had “fully complied with the Board’s decision and

their claim is moot.” Id., 2017 WL 1398185, at *5, 2017 Me. Super. LEXIS 75, at *11-

12. The Court sustained the position of the Board of Adjustment & Appeals. Id.,

2017 WL 1398185, at *5, 2017 Me. Super. LEXIS 75, at *12.

                                          13
             7.     The Maine Supreme Judicial Court

       On October 24, 2017, the Maine Supreme Judicial Court in a memorandum of

decision issued a brief order, affirming the Superior Court.          Copp v. Town of

Cumberland, No. Cum-17-137, 2017 Me. Unpub. LEXIS 105 (Oct. 24, 2017). It read

in part:

       Contrary to the Copps’ contention, their claims that the Board erred
       were rendered moot when they complied with the NOV. Upon the
       Copps’ compliance with the NOV, the CEO lifted the stop work order,
       and the Copps were free to continue building their home. There remains
       no practical effect resulting from the resolution of their claims to justify
       our review.

Id. at *1.

       D.    The 2018 Complaint

       As noted earlier, the Copps’ 2018 Complaint contains many of the same

allegations that formed the basis for their 2016 Complaint. This time, however, the

Copps posit nine counts: (1) Count One—Trespass against Mr. Shane, (2) Count

Two—Trespass against Mr. Longley, (3) Count Three—Intentional Infliction of

Emotional Distress (IIED) against all Defendants, (4) Count Four—Negligent

Infliction of Emotional Distress (NIED) against all Defendants, (5) Count Five—

Nuisance against Mr. Shane and Mr. Longley, (6) Count Six—42 U.S.C. § 1983

against Defendants Shane and Longley, (7) Count Seven—42 U.S.C. § 1983 against

the town of Cumberland, (8) Count Eight—5 M.R.S. § 4682 against all Defendants,

and (9) Count Nine—Violation of Maine’s Freedom of Access Act. 2018 Compl. at 8-

17.

II.    LEGAL STANDARDS

                                           14
      A.     Motion to Dismiss for Lack of Subject Matter Jurisdiction

      A 12(b)(1) motion questions whether a court has subject matter jurisdiction

over the action before it. United States v. Lahey Clinic Hosp., Inc., 399 F.3d 1, 8 n.6

(1st Cir. 2005) (internal citation omitted). “If the Court determines at any time that

it lacks subject-matter jurisdiction, the court must dismiss the action.” FED. R. CIV.

P. 12(h)(3). The plaintiff has the burden to sufficiently allege facts that illustrate

that he or she is proper party to invoke federal subject-matter jurisdiction. Dubois v.

United States Dep’t of Agric., 102 F.3d 1273, 1281 (1st Cir. 1996). When ruling on a

Rule 12(b)(1) motion, the Court “must construe the complaint liberally, treating all

well-pleaded facts as true and indulging all reasonable inferences in favor of the

plaintiff.” Aversa v. United States, 99 F.3d 1200, 1209-10 (1st Cir. 1996). “[T]he court

may [also] consider whatever evidence has been submitted.” Id.

      B.     Motion to Dismiss for Failure to State a Claim

      Rule 12(b)(6) requires dismissal of a complaint that “fail[s] to state a claim

upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). To state a claim, a

complaint must contain, among other things, “a short and plain statement of the

claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). That is,

a complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v Twombly, 550 U.S. 550, 570 (2007)). A claim is facially

plausible when “the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                          15
(citing Twombly, 550 U.S. at 556). “Plausible . . . means something more than merely

possible and gauging a pleaded situation’s plausibility is a ‘context-specific’ job that

compels [the Court] ‘to draw on’ [the judge’s] ‘judicial experience and common sense.’”

Schatz v. Republican State Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012)

(quoting Iqbal, 556 U.S. at 679).

       “The plausibility inquiry necessitates a two-step pavane.” García-Catalán v.

United States, 734 F.3d 100, 103 (1st Cir. 2013) (citing Rodríguez–Reyes v. Molina–

Rodríguez, 711 F.3d 49, 53 (1st Cir. 2013)). “First, the court must distinguish ‘the

complaint’s factual allegations (which must be accepted as true) from its conclusory

legal allegations (which need not be credited).’” Id. (citation omitted). “Second, the

court must determine whether the factual allegations are sufficient to support ‘the

reasonable inference that the defendant is liable for the misconduct alleged.’” Id.

(citation omitted).

III.   POSITION OF THE PARTIES

       A.    The Defendants’ Motion

       Defendants contend that the Copps’ tort claims of trespass, nuisance, NIED,

and IIED, are all subject to the MTCA and are time-barred by its two-year statute of

limitations. Defs.’ Mot. at 6-7. They say since the Copps filed their Complaint on

March 27, 2018, “any tort claims that accrued before March 27, 2016 are time-barred

. . . . [and] Plaintiffs do not allege any facts to suggest that any of their tort claims

accrued after March 27, 2016.” Id. at 7. Defendants aver that:

       The only events that the Plaintiffs allege occurred after that date are:
       [1] service by the Plaintiffs of a notice of claim (on March 29, 2016); [2]

                                           16
        a request by Mr. Longley to inspect the Property (February of 2017); [3]
        requests by the Plaintiffs to the Town for documents under the
        Maine Freedom of Access Act, 1 M.R.S. §§ 400 to 414 (“FOAA”)
        (February 27, 2017 and March 30, 2017); [4] an acknowledgement of the
        Plaintiffs’ FOAA request by the Town’s attorney (March 2, 2017); and
        [5] the Town’s denial of the Plaintiffs[’] FOAA requests (date not
        specified).

Id. The Defendants argue that these events do not relate to their tort claims. Id. at

7-8. 14 Alternatively, the Defendants argue that Mr. Longley and Mr. Shane are not

liable under the MTCA because the Defendants assert that discretionary function

immunity shields them because they were engaged in functions as government

employees previously recognized as protected under discretionary function immunity.

Id. at 8-10 (citing various Maine state law precedent).

        The Defendants assert the majority of Copps’ civil rights claims are barred by

Maine Rule of Civil Procedure 80B’s exclusivity. Id. at 11. The Defendants claim

that direct review “pursuant to Maine Rule of Civil Procedure 80B is exclusive unless

inadequate.” Id. (citing Colby v. York Cty. Comm’rs, 442 A.2d 544, 547 (Me. 1982)).

In their eyes, to the degree the Copps’ claims stem from “irregularities of the process”

at the town board hearing, they are barred by claim preclusion since the Copps have

largely asserted the same claims here as they did in their Rule 80B appeal. Id. at 12.

        In response to the Copps’ procedural due process claim, the Defendants argue

that the First Circuit views “procedural due process challenges to local land-use and

zoning decisions with considerable skepticism,” and that Rule 80B provides a means


14      Defendants also contend that because the Complaint does not allege that Randall Copp “is
either the owner or occupant of the relevant parcel” and “there does not appear to be any other basis
for him to claim ‘entitlement’ to use the property”, his trespass or nuisance claims should be dismissed
as insufficient to state a cognizable claim. Def.’s Mot. at 10.

                                                  17
to complain of alleged procedural violations, as the Plaintiffs have. Id. at 15 (citing

Brockton Power LLC v. City of Brockton, 948 F. Supp. 2d 48, 67 (D. Mass. 2013)

(quoting Creative Env’ts, Inc. v. Estabrook, 680 F.2d 822, 832 n.9 (1st Cir. 1982)).

Thus, the Defendants argue, the Copps cannot make out a procedural due process

claim. Id.

      Turning to the substantive due process claim, the Defendants contend that “a

plaintiff ‘must plausibly allege that the actions taken against him were so egregious

as to shock the conscience and that they deprived him of a protected interest in life,

liberty, or property.’” Id. at 16 (quoting Gianfrancesco v. Town of Wrenthem, 712 F.3d

634, 639 (1st Cir. 2013)). They assert that because “the Plaintiffs do not allege

anything more than procedural irregularities and arbitrary inspections, their

Complaint fails to allege egregious actions by the Town.” Id. (internal quotation

marks omitted).

      As for the Copps’ equal protection violation claim, the Defendants contend that

since “the Plaintiffs have not alleged that the Town treated them differently from

others similarly situated, they fail to allege plausible equal protection claims.” Id. at

15 (citing Gianfrancesco, 712 F.3d at 639-40 (“a class-of-one plaintiff bears the burden

of showing that his comparators are similarly situated in all respects relevant to the

challenged government action”)).

      The Defendants argue that the Copps’ claims premised on alleged Fourth

Amendment violations are insufficient pursuant to the open fields doctrine. Id. at 13

(citing Oliver v. United States, 466 U.S. 170, 177 (1984) (citing Hester v. United States,



                                           18
265 U.S. 57 (1924))). They aver that the Copps “do not actually allege that Mr.

Longley or Mr. Shane inspected the building under construction on the property – all

they allege is two (possibly three) instances in which these two men were on or near

the property.”   Id. at 13.    Even if the individual Defendants did inspect the

construction of the property, Defendants maintain that the Copps failed to allege an

intrusion on an interest protected by the Fourth Amendment. Id. at 13-14 (citing

Frey v. Panza, 621 F.2d 596, 598 (3d Cir. 1980); Shapiro v. City of Glen Cove, No. CV

03-0280 (WDW), 2005 U.S. Dist. LEXIS 43276, *35 (E.D.N.Y. May 5, 2005)). They

further assert “even if Mr. Longley and Mr. Shane had entered the Plaintiffs’ property

in spite of prohibitions and ‘no trespass’ signs, these facts would not alter the

constitutional analysis” because “[t]o implicate the Fourth Amendment, a search or

seizure of property must amount to more than a mere common-law trespass — the

property must be effectively converted to the dominion and control of the State.” Id.

at 14 (quoting Sanchez v. City of Boston, No. 10-11075, 2011 U.S. Dist. LEXIS 130137,

*5-6 (D. Mass. Nov. 10, 2011) (citing United States v. Va Lerie, 424 F.3d 694, 702,

708-09 (8th Cir. 2005) (en banc))).     Defendants also assert they are entitled to

qualified immunity as to the civil rights claims. Id. at 17-18.

      Lastly, the Defendants argue that “[t]he Complaint’s allegations fail to

establish that the Plaintiffs took a timely appeal of the alleged FOAA violation”,

which in turn “implicates the court’s subject matter jurisdiction.” Id. at 19-20 (citing

Davric Me. Corp. v. Bangor Historic Track, Inc., 2000 ME 102, ¶ 11, 751 A.2d 1024).

By challenging subject matter jurisdiction, they assert, the burden to show



                                          19
jurisdiction shifts to the Copps, who have failed to carry that burden. Id. at 20 (citing

Hodgdon v. United States, 919 F. Supp. 37, 38 (D. Me. 1996)).

      B.     Plaintiffs’ Position

      The Copps counter the Court has subject matter jurisdiction because their §

1983 claims are intertwined with the question of jurisdiction, and courts are hesitant

to rely on Rule 12(b)(1) when it necessarily implicates the merits of the underlying

cause of action. Pls.’ Opp’n at 2-3 (citing Morrison v. Amway Corp., 323 F.3d 920, 925

(11th Cir. 2003)). They say claim preclusion is inapplicable because their prior appeal

was not decided on the merits but was deemed moot “due to Plaintiffs’ compliance

with the NOV [Notice of Violation].” Id. at 4. They analogize this situation to a

“dismissal on jurisdictional grounds [which] does not constitute a valid final

judgment.” Id. (citation omitted).

      The Copps assert that their civil rights claims were not part of their Rule 80B

appeal and cannot be barred. Id. at 5. Even if res judicata were applicable, the Copps

say this case presents an exception because the Defendants implicitly assented to

splitting their claims, and thus, “a judgment in an earlier action which normally

would bar the subsequent action will not.” Id. (quoting Restatement (Second) of

Judgments § 26(1)(a) (Amer. Law Inst.)) (Restatement Judgments). The Copps claim

that Defendants acquiesce when they do not timely object and waive the benefits of

res judicata. Id.

      In terms of their Fourth Amendment claims, the Copps assert they have a

legitimate expectation of privacy in their home and its surrounding curtilage. Id. at



                                           20
7 (citing Oliver, 466 U.S. at 180). They contend that the “road inspection” by the

individual Defendants “was an instance of unreasonable search of their home and its

curtilage, and not an entering of an open field.” Id. at 8 (internal quotations omitted).

      As for procedural due process, the Copps assert “the procedures used by the

Town were not in compliance with the statutory procedures available to the parties.”

Id. at 9. They contend they have sufficiently alleged that the Defendants denied them

due process and equal protection because the “procedural irregularities” are “clear

violations of the statutory scheme in place to protect citizens from the very arbitrary,

capricious, and unreasonable actions of Town officials.” Id. at 9-10. The Copps admit

that these actions by the Defendants may not “shock the conscience” individually but

are, in all totality, still “outrageous, uncivilized, and intolerable.” Id. at 10. Since

the individual defendants were “policymaking officials” for the town of Cumberland,

they argue the town is liable for the alleged transgressions.         Id.   Nor are the

individuals Defendants entitled to qualified immunity, according to the Copps,

because their allegations show that a reasonable official, in position of the

Defendants, would have known their actions were unlawful. Id. at 11.

      C.     Defendants’ Reply

      The Defendants argue that the Copps “failed to acknowledge or address several

of” their arguments, specifically their arguments that the tort claims are barred

under the MTCA statute of limitations, that the Defendants are immune under the

MTCA, Randall Copp’s inability to maintain a trespass or nuisance claim, and merely

made “general conclusory statements” that did not adequately address whether the



                                           21
Court has subject matter jurisdiction over the FOAA claim. Defs.’ Reply at 1. As a

result, the Defendants claim that the “Plaintiffs have waived their right to object to

Defendants’ contentions and Counts I through V and IX should be dismissed.” Id.

(citation omitted).

      Regarding the exclusivity of Rule 80B, the Defendants counter that it is

irrelevant whether the Rule 80B appeal was decided on the merits, because “Rule

80B exclusivity is premised on principles of res judicata; therefore, if the courts do

not upset the local board action, the local board’s decision on the merits is considered

final.” Id. at 2 (emphasis in original). The Defendants maintain that in the Rule 80B

appeal, “the Plaintiffs put forth arguments pertaining to process errors of the Town

in administering the hearing – arguments which mirror the allegations contained in

the . . . Complaint [and the] relief the Plaintiffs currently seek regarding alleged

procedural irregularities was fully available to them in the prior appeal . . . .” Id.

They argue none of the exceptions to Rule 80B’s exclusivity is applicable. Id. at 2-3.

They contend that the waiver argument is “an obvious red herring.” Id. at 3. They

say while there are different Defendants in the two cases, and while they did not

object to the dismissal of claims originally, “the town board did not relinquish any

arguments as to Rule 80B exclusivity . . . .” Id. (citing Mar. Energy, Inc. v. Cont'l Ins.

Co., No. 04-271-P-S, 2005 U.S. Dist. LEXIS 21484, at *17 (D. Me. Sept. 26, 2005)).

      The Defendants maintain that the Copps have not supported their contention

that “an incomplete and unoccupied structure” is protected under the Fourth

Amendment. Id. They claim “the Complaint alleges only that the Defendants entered



                                           22
the “Property,” defined in the Complaint as “property located off Pointer Way, as

show[n] on Town of Cumberland Tax Map, R-07, Lot 57C,” without their permission

or authorization to conduct a “road inspection.” Id. at 4 (quoting 2018 Compl. ¶¶ 7,

16, 18, 21). The Defendants say these allegations do not indicate that they entered

the residence or its surrounding curtilage. Id. Alternatively, the Defendants argue

“entry of the structure or curtilage under these circumstances would not give rise to

a Fourth Amendment violation” since there is no reasonable expectation of privacy in

an unoccupied, partially-built house. Id.

      Defendants reiterate that the equal protection claim fails since the “Complaint

fails to allege that Plaintiffs were treated differently than those similarly situated or

that they were treated differently based on an impermissible consideration.” Id. at 5

(citing Gianfrancesco, 712 F.3d at 639-40).

      Defendants assert that the Copps’ allegations are insufficient to sustain a

substantive due process claim because the “shocks the conscience” standard requires

“stunning evidence of arbitrariness and caprice that extends beyond mere violations

of state law, even violations resulting from bad faith to something more egregious

and more extreme.” Id. at 5 (quoting J.R. v. Gloria, 593 F.3d 73, 80 (1st Cir. 2010)

(quoting DePoutot v. Raffaelly, 424 F.3d 112, 119 (1st Cir. 2005))). In any event, they

claim they are entitled to qualified immunity because while the First Circuit has not

directly spoken on this issue in this context, “the legal contours of the alleged

constitutional right are not sufficiently clear such that the law can be considered

clearly established.” Id. at 6-7 (citation omitted).



                                            23
IV.     DISCUSSION

        A.      Tort Claims

                        1.      Randall Copp

        The Defendants allege that the Complaint does not state a property interest

for Randall Copp, as opposed to Elvin Copp, to provide a basis for maintaining

trespass and nuisance claims in his name. Defs.’ Mot. at 10. The Court disagrees. 15

        The Complaint alleges that Elvin Copp “owns a parcel of property located off

Pointer Way . . ..”          2018 Compl. ¶ 7.        As regards Randall Copp, however, the

Complaint alleges:

        The Plaintiff, Randall Copp, at all times relevant, has supervised the
        construction of his single-family residence.

Id. ¶ 8. Assuming that a mere constructor of a residence does not have a sufficient

possessory interest to establish standing, but emphasizing the possessive “his”, the

Court reads the Copps’ allegations as claiming that Elvin Copp allowed Randall Copp

to build a residence on Elvin Copp’s property, and Randall Copp is and will continue

to be the owner of the residence. Randall Copp’s property interest in the residence

gives him a sufficient interest to avoid dismissal in the events subject to this lawsuit.




15       The Defendants urge the Court to grant their motion to dismiss on this issue because the Copps
did not respond to this issue in their response. The Court agrees that the Copps did not respond and
that it would have been helpful if they had. The allegation that “Randall Copp . . . has supervised the
construction of his single-family residence” does not define “his” and it could easily be read to say that
Randall Copp has supervised the building of his father’s residence and as easily to say that Randall
Copp has supervised the building of his own residence on his father’s land. Simply by responding to
the Defendants’ argument on this point, the Copps could have clarified this ambiguity. But they failed
to do so. The Court has made an inference in Randall Copp’s favor, because it is reluctant to default
Randall Copp for failing to respond and because it is required to draw all reasonable inferences in
favor of the Copps. Nevertheless, it would have saved the Court and the Defendants time and trouble
if the Copps had simply responded and clarified their allegations.

                                                   24
See e.g., Morang v. Mayo, No. CIV.A. CV 03-414, 2003 WL 23185877, at *2, 2013 Me.

Super. LEXIS 263, at *4 (Me. Super. Dec. 17, 2003) (“[F]or a claim of trespass

possession rather than ownership is the key requirement”) (citation omitted).

                   2.     Analysis of the Statute of Limitations Issue

      The Copps allege four tort claims against the Defendants: trespass, nuisance,

NIED, and IIED. 2018 Compl. Counts I-V. The Defendants argue that the MTCA is

applicable to these claims because they are alleged against a governmental entity and

government employees. Defs.’ Mot. at 6. They assert the MTCA’s two-year statute of

limitation applies, and “any tort claims that accrued before March 27, 2016, are time-

barred” given that the Copps filed the Complaint on March 27, 2018. Id. at 7.

      The MTCA is implicated because the Copps assert tort claims against the town

of Cumberland, a municipality, and Mr. Shane and Mr. Longley, municipal

employees.   14 M.R.S. § 8103(1) (“Except as otherwise provided by statute, all

governmental entities shall be immune from suit on any and all tort claims seeking

recovery of damages. When immunity is removed by this chapter, any claim for

damages shall be brought in accordance with the terms of this chapter”); § 8111

(Addressing personal immunity under the MTCA for employees of governmental

entities); Richards v. Town of Eliot, 2001 ME 132, ¶ 42, 780 A.2d 281 (“Pursuant to

the Maine Tort Claims Act, towns are immune from suit on tort claims unless the Act

expressly removes immunity”). Under the MTCA, to proceed with a tort claim against

a Maine municipality or municipal employee, a plaintiff must bring the claim “in

accordance with the terms of this chapter.” § 8103(1).



                                         25
      Section 8110 of the MTCA provides that “[e]very claim against a governmental

entity or its employees . . . is forever barred . . . unless an action therein is begun

within 2 years after the cause of action accrues.” A tort action accrues “when the

plaintiff sustains harm to a protected interest . . . .” Chiapetta v. Clark Assocs., 521

A.2d 697, 699 (Me. 1987) (citation omitted). “In other words, it accrues at the point

at which a wrongful act produces an injury for which a potential plaintiff is entitled

to seek judicial vindication.”     McLaughlin v. Superintending Sch. Comm. of

Lincolnville, 2003 ME 114, ¶ 22, 832 A.2d 782 (internal quotation marks omitted)

(citing Williams v. Ford Motor Co., 342 A.2d 712, 714 (Me. 1975)).

      The Copps’ tortious allegations stem from events from early August 2014 to

mid-February 2016. See 2018 Compl. ¶¶ 16, 23. The Copps filed their Complaint on

March 27, 2018. State Ct. Record Attach. 1, State of Me. Docket Record at 1. The

Copps do not allege or argue that any tolling provision extends the statute of

limitations period.

      As noted, on March 25, 2016, the Copps filed a complaint in Cumberland

County Superior Court against the Town of Cumberland Board of Adjustment &

Appeals. See Copp v. Town of Cumberland Board of Adjustment & Appeals, No. 2:16-

cv-213-JDL, Notice of Removal Attach. 1, 80B Appeal, Attach. 2, 2016 Compl. (ECF

No. 1). On April 22, 2016, the town board removed that case to this Court. Id., Notice

of Removal. On June 29, 2016, the Copps filed an unopposed motion to remand the

case to state court, and on June 30, 2016, the district court granted the unopposed

motion. Id., Pls.’ Mot. for Remand (ECF No. 14); Order Granting Without Obj. Mot.



                                          26
to Remand to State Court (ECF No. 15). The Copps asserted no tort claims in their

2016 Complaint. 16 Id., 2016 Compl. ¶¶ 1-139.

       The Court concludes that any alleged torts the town or its employees

committed against the Copps that accrued before March 27, 2016 are time-barred by

the two-year statute of limitations. In their Complaint, the Copps allege that only

the following actions took place after March 27, 2016: (1) on March 29, 2016, the

Copps served a notice of claim for the purposes of the MTCA; (2) “[i]n or around

February 2017,” Mr. Longley contacted Randall Copp to “request a site inspection;”

(3) on February 27, 2017, the Copps made a FOAA request that the town of

Cumberland acknowledged it received on March 2, 2017; and (4) on March 30, 2017,

the Copps made another FOAA request and at some point, the town denied this

request. 2018 Compl. ¶¶ 54-58.

       None of these alleged within-statute events extends the two-year statute of

limitations. The two-year statute of limitations by its express terms runs not from

the date of the notice of claim, but from the date “the cause of action accrues.” § 8110.

Timely notice of claim under section 8107 does not absolve a claimant from complying

with the statute of limitations for the MTCA. See Springer v. Seaman, 662 F. Supp.

229, 230 (D. Me. 1987); Langevin v. City of Biddeford, 481 A.2d 495, 497 (Me. 1984).

Nor did the Copps’ FOAA requests toll or restart the two-year statute of limitations




16      “A court may . . . consider certain materials outside the pleadings when ruling on a . . . Rule
12(b)(6) [motion] without converting the motion to one for summary judgment, including documents
of undisputed authenticity, official public records, documents central to a plaintiff’s claim, and
documents sufficiently referred to in the complaint.” Papi v. Town of Gorham, No. 2:16-CV-00560-
JDL, 2017 WL 1411479, at *2 (D. Me. Apr. 20, 2017) (citing Town of Rome, 810 F.3d at 89).

                                                  27
under the MTCA.

      The only possible factual allegation within the two-year window that could

conceivably relate to the alleged torts is that Mr. Longley contacted Randall Copp in

February 2017 to request a site inspection. 2018 Compl. ¶ 55. Assuming that Randall

Copp has a sufficient interest in the property to bring this claim, see 2018 Compl. ¶¶

7-8, for a town official merely to contact a person who is building a residence on

another’s land to request a site inspection could not constitute a trespass (Counts I,

II) or a nuisance (Count V) (a nuisance count) since the town official has not impinged

upon an interest in the property by merely making a verbal request to inspect the

property.

      Counts III and IV, the NIED and IIED counts, are also based on an asserted

property interest. Counts III states that the Defendants caused emotional distress

by “intrud[ing] upon the privacy and quiet enjoyment of Plaintiffs’ Property,” that the

Defendants “wrongfully entered upon the Plaintiffs[’] property to illegally search the

Property for alleged code violations,” and that the Defendants “intentionally,

improperly and wrongfully issue[d] a[n] improper Notice of Violation.” Id. ¶¶ 82-84.

Count IV contains similar allegations. Id. ¶¶ 94-95. The only allegation that the

Copps have made against the Defendants which even plausibly falls within the two-

year statute of limitations is a conversation that Mr. Longley had with Randall Copp.

Again, for a town official simply to request an inspection could not constitute the

NIED or the IIED. The Court concludes that such a conversation would not extend

the statute of limitations.



                                          28
      Accepting the allegation in paragraph 55 as true, it is difficult to stretch this

event—a mere telephone request for an inspection—as continuing any of the alleged

torts. Count I, makes allegations against Mr. Shane, not Mr. Longley. Id. ¶¶ 59-67.

Count II, the trespass count against Mr. Longley, alleges that Mr. Longley entered

onto the Copp property, not that he asked permission to do so. Id. ¶¶ 68-78. Count

III, the IIED count, and Count IV, the NIED count, against all the Defendants, alleges

that the Defendants entered onto their property and thereby inflicted emotional

distress. Id. ¶¶ 79-102. Count V, the nuisance count against Mr. Shane and Mr.

Longley, alleges that they intruded upon their property and interfered with their

solitude, privacy and enjoyment of their home. Id. ¶¶ 103-08. None of these claims

is supported by a telephone conversation between Mr. Longley and Randall Copp,

requesting permission to enter his father’s property.

      Finally, the allegation that Mr. Longley contacted Randall Copp in February

2017 to ask his permission to inspect the property is consistent not with Mr. Longley

committing a tort, but with Mr. Longley doing what the Copps claim he should have

done: contact them in advance to arrange for an inspection in their presence.

      Viewed another way, the Complaint does not state a claim for a nuisance or

trespass based on any post-March actions of the Defendants against either Elvin

Copp as the owner or Randall Copp as the owner’s son because the Complaint does

not allege interference with the Copps’ use or enjoyment of the property or any sort

of entry onto the property. See Darney v. Dragon Prods. Co., 771 F. Supp. 2d 91, 105,

108 (D. Me. 2011) (citations omitted).     Similarly, the post-March actions of the



                                         29
Defendants do not support the IIED and NIED claims given that the heart for these

claims are the Defendants alleged “illegal search[es]”, wrongfully issuing the Notice,

“intru[sions] upon the privacy and quiet enjoyment of Plaintiff’s property.” 2018

Compl. ¶¶ 82-84, 94-95, 99.

        Taking all the Copps’ well-pleaded allegations as true and applying all

reasonable inferences in favor of the Copps, the two-year statute of limitations of the

MTCA bars their tort claims against the municipality and its employees, and the

Court grants the Defendants’ motion to dismiss for failure to state a claim as to

Counts I-V of the Complaint.

        B.      Civil Rights Claims

                1.      Claim Preclusion

        The Defendants argue that the Copps’ civil rights claims based on alleged

procedural irregularities are barred by the doctrine of res judicata, specifically claim

preclusion. Defs.’ Mot. at 11. 17 The Copps respond that “[t]he prior 80B appeal . . .

was not decided on the merits, but was deemed moot due to the Plaintiffs’ compliance

with the NOV.” Pls.’ Opp’n at 4. The Copps further argue that the Defendants

acquiesced to the splitting of their claims by failing to timely object, and that under

First Circuit precedent, claim splitting operates as an exception to res judicata. Id.

at 5 (citing Calderon Rosado v. Gen. Elec. Circuit Breakers, Inc., 805 F.2d 1085, 1087

(1st Cir. 1986)). Defendants reply that “whether their prior Rule 80B appeal was


17      In their reply, the Defendants contend that “issue preclusion” bars the most of the Copps’ civil
rights claims. Defs.’ Reply at 2. However, since the Defendants originally asserted claim preclusion,
and because it was the claim preclusion argument the Copps responded to, the Court evaluates the
Defendants’ argument under claim preclusion.

                                                  30
decided on the merits is not relevant to Rule 80B exclusivity” given that local board’s

decision on the merits is considered final if the courts do not upset that decision.

Defs.’ Reply at 2. They contend that no exceptions to Rule 80B’s exclusivity are

applicable, and that they did not waive any objection with the dismissal of the prior

action in light of Maine law. Id. at 2-3 (citation omitted).

      “[W]here a motion to dismiss is based on the defense of res judicata, a ‘court

may take into account the record in the original action.’” Bastille v. Me. Pub. Emp.

Ret. Sys., No. 1:16-CV-31-NT, 2016 WL 4250256, at *2 (D. Me. Aug. 10, 2016) (quoting

Andrew Robinson Int'l, Inc. v. Hartford Fire Ins. Co., 547 F.3d 48, 51 (1st Cir. 2008)).

In counts VI – VIII, the Copps complain that the Defendants committed federal and

Maine constitutional violations and seek relief pursuant to 42 U.S.C. § 1983 and the

Maine Civil Rights Act (5 M.R.S. § 4682 et seq). The Court evaluates the federal and

state claims under the same legal standard. Estate of Bennett v. Wainwright, 548

F.3d 155, 178-79 (1st Cir. 2008) (“[B]ecause the protections provided by the Maine

Civil Rights Act, including immunities, are coextensive with those afforded by 42

U.S.C. § 1983, the dismissal of the Estate’s 1983 claims mandates that this claim

receive similar treatment”); Cookson v. City of Lewiston, No. 2:11–cv–460–DBH, 2013

WL 945502, at *4 (D. Me. Feb. 7, 2013).

      “[A] state court judgment is entitled to the same preclusive effect in federal

court as it would be given in the state in which it is rendered.” Monagas v. Garcia-

Ramirez de Arellano, 674 F.3d 45, 50 (1st Cir. 2012). To determine the implications

of state court judgments, a court looks to state law, id., applying “the law of preclusion



                                           31
of the state in which the judgment was entered.” Nickerson-Malpher v. Worley, 560

F. Supp. 2d 75, 80 (D. Me. 2008). Under Maine law, a state court judgment should

be given preclusive effect if: “(1) the same parties or their privies are involved in both

actions; (2) a valid final judgment was entered in the prior action; [and] (3) the

matters presented for decision in the second action were, or might have been, litigated

in the first action.” Machias Sav. Bank v. Ramsdell, 689 A.2d 595, 599 (Me. 1997).

       In determining whether a claim might have been litigated in the first action, a

court must examine “whether the ‘same cause of action’ was before the court in the

prior case.” Johnson v. Samson Constr. Corp., 704 A.2d 866, 868 (Me. 1997). Two

claims will be considered to involve the “same cause of action” if they were “founded

upon the same transaction, arose out of the same nucleus of operative facts, and

sought redress for essentially the same wrong.” Brown v. Osier, 628 A.2d 125, 127

(Me. 1993) (citing Kale v. Combined Ins. Co., 924 F.2d 1161 (1st Cir. 1991)). Claim

preclusion requires “a plaintiff to pursue all rights that he may have against a given

defendant arising out of the ‘transaction or series of transactions’ from which his suit

arises.” Beegan v. Schmidt, 451 A.2d 642, 644 (Me. 1982). The Copps do not dispute

that allegations in the previous Rule 80B appeal are the same as in their Complaint

before this Court, and a review of the previous Rule 80B appeal shows that the claims

fall under the same nucleus of operative facts and seek to redress essentially the same

alleged wrongs. 18

        Although the town of Cumberland Board of Adjustment and Appeals was the


18      Compare 2016 Compl. ¶¶ 6-7, 12, 14, 16, 18-20, 22, 28-33, 36, 39-42, 50-51, 53-60, 62, 72-73,
78-80, 82, 89-90, with 2018 Compl. ¶¶ 11-15, 17-21, 23-28, 30-53.

                                                 32
Defendant in the previous action, the Defendants currently before the Court are

sufficiently related to the town of Cumberland Board of Adjustment and Appeals to

invoke privity. Flaherty v. Muther, 2011 ME 32, ¶ 33, 17 A.3d 640 (quoting Human

Servs. v. Comeau, 663 A.2d 46, 48 (Me. 1995) (“[i]n order for the doctrine of privity to

be invoked, the first litigation must provide substantial protection of the rights and

interests of the party sought to be bound by the second”)). In fact, in the 80B appeal

decision, the Cumberland County Superior Court noted that the proper parties for

that action would be “[t]he municipal officers or the [Code Enforcement Officer.]”

Copp, 2017 WL 1398185, at *2, 2017 Me. Super. LEXIS 75, at *5. Finally, although

the Copps list the three elements for claim preclusion and argue that there was no

final judgment on the merits in the prior action, they do not argue against the identity

of parties or their privies in the two lawsuits. Pls.’ Opp’n at 3-5.

       The Copps’ main disagreement is with the Defendants’ contention that their

previous Rule 80B appeal resulted in a final judgment on the merits. The Defendants

argue that because the Cumberland County Superior Court sustained the town

board’s decision, under Maine law, the board’s decision is a final judgment on the

merits. In their view, “if the courts do not upset the local board action, the local

board’s decision on the merits is considered final.” Defs.’ Reply at 2. 19

       Given the facts as the Court must accept them, the Court disagrees with the




19      The Defendants note in their motion to dismiss that the Law Court clarified in its affirmance
of the Cumberland County Superior Court’s dismissal of the Copps’ Rule 80B appeal that “[a]lthough
the Superior Court characterized its action as having ‘sustained’ the decision of the Town's Board of
Adjustment and Appeals, the context of its decision makes clear that the court dismissed the Rule 80B
appeal as moot.” Defs.’ Mot. at 4 (citing Copp, 2017 Me. Unpub. LEXIS 105, at *1 n.1).

                                                 33
Defendants. In Town of North Berwick v. Jones, 534 A.2d 667 (Me. 1987), the Law

Court concluded, depending on the facts of a given case, “a final adjudication in an

administrative proceeding before a quasi-judicial municipal body has the same

preclusive effect as a final adjudication in a former court proceeding.” Id. at 669-70,

see also Bastille, 2016 WL 4250256, at *4 n.3 (quoting Town of Freeport v. Greenlaw,

602 A.2d 1156, 1160 (Me. 1992) (“Res judicata principles apply equally to

administrative proceedings, so long as they ‘entail the ‘essential elements of

adjudication’”)). The February 11, 2016 hearing was an administrative proceeding in

which a quasi-judicial municipal body -- the town of Cumberland Board of

Adjustments and Appeals -- considered the Copps’ appeal of the Corrected Notice.

Typically, under Maine law, the decision of a municipal zoning board of appeals will

constitute a “valid, final judgment . . . in a subsequent legal proceeding between the

same parties.” Town of Mt. Vernon v. Landherr, 2018 ME 105, ¶ 15, 190 A.3d 249.

      However, under Maine law, for res judicata to apply to prior administrative

proceedings, the “essential elements of adjudication” must be present at that

proceeding. Town of Ogunquit v. Cliff House & Motels, Inc., 2000 ME 169, ¶ 11, 759

A.2d 731. The “essential elements of adjudication” encompass:

      1) adequate notice; 2) the right to present evidence and legal argument
      and to rebut opposing evidence and argument; 3) a formulation of issues
      of law and fact to apply rules to specified parties concerning a specified
      transaction; 4) the rendition of a final decision; and 5) any “other
      procedural elements as may be necessary to constitute the proceeding a
      sufficient means of conclusively determining the matter in question.”

Id. (quoting Jones, 534 A.2d at 670 (citing Restatement Judgments § 83(2)).

Accepting the Copps’ factual allegations, the February 11 hearing did not contain all

                                          34
“the essential elements of adjudication,” as the available records before the Court

show that they were prevented from cross-examining witnesses. 20                        The Copps’

allegation, which the Court must accept for purposes of the motion to dismiss, is

sufficient to raise a question as to whether the town board complied with its

obligation to allow the Copps “to rebut opposing evidence and arguments.” 21 Id.

       As the Court must draw all reasonable inferences in the non-movant’s favor,

the Court concludes that the Copps were not afforded all “essential elements of

adjudication,” and therefore, the Court declines to bar the Copps’ civil rights claims

in Counts VI-VIII because the town board’s decision is not a final judgment on the

merits as required to apply res judicata or claim preclusion principles. 22 See


20       The Copps make other allegations that could provide a basis for concluding that the February
11 town board hearing did not contain all the elements for an adjudicatory process that the Maine
Supreme Judicial Court requires, including whether the town gave them prior notice of the alleged
violations, 2018 Compl. ¶ 126, and whether the town board provided them with timely findings of fact
and conclusions of law sufficient to constitute a final decision. Id. ¶¶ 127-29.
21       The extent to which the Copps would be entitled as a matter of law to cross-examination is not
clear. The Copps assert that the town board violated 30-A M.R.S. § 2691(3)(D). But section 2691(3)(D)
states that “[e]very party has the right to present the party’s case or defense by oral or documentary
evidence, to submit rebuttal evidence and to conduct any cross-examination that is required for a full
and true disclosure of the facts.” The Copps’ Complaint does not reveal whether the town board
determined that cross-examination was not required for a full and true disclosure of the facts.
         If not required under the Maine statute, whether cross-examination is constitutionally
required is also complicated. Due process is “not a fixed or rigid concept, but, rather, is a flexible
standard which varies depending upon the nature of the interest affected, and the circumstances of
the deprivation.” Gomes v. Univ. of Me. Sys., 365 F. Supp. 2d 6, 15 (D. Me. 2005) (quoting Gorman v.
Univ. of R.I., 837 F.2d 7, 12 (1st Cir. 1988)). For example, the First Circuit upheld restrictions on
cross-examination in public university disciplinary hearings. Cloud v. Trs. of Boston Univ., 720 F.2d
721, 724-25 (1st Cir. 1983).
         Other than the Copps’ general allegation, the Court does not have sufficient information on
this record as to whether the town board entirely denied the request for cross-examination, and if so,
whether the town board offered a justification for doing so, and if not, whether the town board’s
restrictions on cross-examination were reasonable in light of the circumstances. The Court is not,
however, required to reach these issues to rule on the pending motion to dismiss.
22       The Court does not reach the Defendants’ argument that a dismissal on mootness grounds is
a final judgment because this argument rests on the premise that the underlying town decision was a
final judgment for res judicata purposes, which the Court has determined it was not. For the same
reason, the Court has also not reached the Copps’ argument that the Defendants acquiesced in claim
splitting.

                                                  35
Restatement Judgments § 83, cmt. 2.

               2.      42 U.S.C. § 1983 and Maine Civil Rights Act

        “To sustain an action under 42 U.S.C. § 1983, [the Copps] must show both (i)

that the conduct complained of has been committed under color of state law, and (ii)

that this conduct worked a denial of rights secured by the Constitution or laws of the

United States.” Smith v. City of Boston, No. Civ. A. 03-10062-DPW, 2004 WL

1572626, at *3 (D. Mass. July 13, 2004) (internal quotation marks omitted) (quoting

Chongris v. Bd. of Appeals, 811 F.2d 36, 40 (1st Cir. 1987)). 23

                       a.      Individual Defendants

                               i.     Fourth Amendment Claim

       The Copps claim that Mr. Shane and Mr. Longley violated their Fourth

Amendment civil rights by unlawfully entering their property, but the Defendants

assert that the Fourth Amendment does not preclude government employees from

examining “open fields”. Defs.’ Mot. at 13. The Defendants further argue that a house

under construction does not implicate the same level of constitutional protections as

a house used as a residence, and that allegations of common-law trespass are

insufficient to maintain an actionable Fourth Amendment claim. Id. at 13-14. The

Copps dispute the categorization that the inspection was of an “open field” and

instead allege that it was an “‘unreasonable search’ of the home and curtilage of the

Plaintiffs . . . .” Pls.’ Opp’n at 7-8.



23      The parties do not dispute that § 1983 and Maine Civil Right Act claims “are analyzed co-
extensively.” Cady v. Walsh, 753 F.3d 348, 356 n.6 (1st Cir. 2014) (citing Berube v. Conley, 506 F.3d
79, 85 (1st Cir. 2007)).

                                                 36
      The Fourth Amendment of the United States Constitution provides that “the

right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated . . . .” U.S. CONST. amend.

IV. A search occurs within the meaning of the Fourth Amendment when there is an

intrusion on or into a place where one has a “reasonable expectation of privacy.”

United States v. Bain, 874 F.3d 1, 12 (1st Cir. 2017) (quoting Katz v. United States,

389 U.S. 347, 360 (1967) (Harlan J., concurring)). To determine whether one has a

reasonable expectation of privacy, the Court analyzes: (1) whether the individual has

exhibited an actual expectation of privacy, and (2) whether that expectation is one

society is ready to recognize as reasonable. Id. (citations omitted). In Florida v.

Jardines, 569 U.S. 1, 133 (2013), the Supreme Court also used common-law trespass

principals to supplement the Fourth Amendment search test under Katz. Id. at 1414

(citation and internal quotation marks omitted) (“[w]hen the Government obtains

information by physically intruding on persons, houses, papers, or effects, a search

within the original meaning of the Fourth Amendment has undoubtedly occurred”).

Warrantless searches of one’s home by government agents are presumptively

unreasonable. Bilida v. McCleod, 211 F.3d 166, 171 (1st Cir. 2000). The “curtilage”

of one’s home, meaning the area adjacent to the home, is also subject to the warrant

requirement. Id. The warrant requirement is applicable in both criminal and civil

searches. Id. (citing Soldal v. Cook County, 506 U.S. 56, 66-67 & n.1 (1992)).

      The Defendants argue that the Copps do not actually allege that Mr. Longley

or Mr. Shane inspected the building under construction on the Copp property but only



                                          37
that they were on or near the property two or three times; as a result, the Defendants

contend that the Copps state no claim under the open fields doctrine. Defs.’ Mot. at

13. A review of the Plaintiffs’ Complaint confirms that the Copps do not allege that

Mr. Shane and Mr. Longley entered the Copp residence. The Complaint defines

“Property” as “a parcel of property located off Pointer Way . . .,” 2018 Compl. ¶ 7, and

distinguishes “Property” from residence: “The Plaintiff, Randall Copp, at all times

relevant, has supervised the construction of his single-family residence at the

Property.” Id. ¶ 8. In the allegations of the Complaint, the Plaintiffs maintain that

Mr. Shane and Mr. Longley entered onto their property, not into the residence. Id.

      Nevertheless, the Court disagrees with the Defendants’ contention that the

Copps have no actionable Fourth Amendment claim because Mr. Shane and Mr.

Longley did not inspect the building itself. See Jardines, 569 U.S. at 6 (“[T]he

curtilage of the house . . . enjoys protection as part of the home itself”). The United

States Supreme Court has long recognized a distinction between open fields, which

are not subject to Fourth Amendment protection, and the curtilage surrounding a

home, which is. Compare Hester, 265 U.S. at 59 (“The distinction between [open

fields] and the house is as old as the common law”), with Jardines, 569 U.S. at 7 (“We

therefore regard the area immediately surrounding and associated with the home . .

. as party of the home itself for Fourth Amendment purposes”) (internal punctuation

and citation omitted).

      Although the Copps argue that they alleged that Mr. Shane and Mr. Longley

entered their curtilage and inspected their home, the Complaint does not come out



                                          38
and say what the Copps are now arguing. The Complaint only alleges that Mr. Shane

and Mr. Longley entered their “property.” 2018 Compl. ¶ 16 (“Defendant Longley

was found by Plaintiff Randall Copp on the Property”); Id. ¶ 18 (“The Plaintiffs

captured a photograph of the Town Manager, William Shane, entering and exiting

the Property”). Stretching nearly to the breaking point the inferences in favor of the

Copps that could be deemed reasonable from the sparse allegations in the Complaint,

the Court concludes that by “Property”, the Copps intend to refer to their curtilage.24

       This does not end the matter. Taking all reasonable inferences in favor of the

Copps and drawing on “judicial experience and common sense,” the Court must still

evaluate whether the factual allegations in the Complaint, 2018 Compl. ¶¶ 15-19, 21,

are sufficient to state a plausible Fourth Amendment violation. Ocasio-Hernandez v.

Fortuno-Burset, 640 F.3d 1, 12 (1st Cir. 2011) (quoting Iqbal, 556 U.S. at 679).

       The Defendants argue that the Copps allege only a common-law trespass

insufficient to state a claim under the Fourth Amendment. Defs.’ Mot. at 14 (citing

Sanchez, 2011 U.S. Dist. LEXIS 130137, *5-6 (citing Va Lerie, 424 F.3d at 702, 708-

709 (en banc)). The Copps counter that the “road inspection” conducted by Mr.

Longley necessarily means that he inspected the home given the language of the

Corrected Notice, and they argue the record shows that “the home’s exterior was

complete and enclosed so that the Plaintiffs had an expectation of privacy.” Pls.’




24      In United States v. Dunn, 480 U.S. 294 (1987), the United States Supreme Court set forth four
factors to determine whether the curtilage or open fields are involved. Id. at 301. By assuming that
Mr. Shane and Mr. Longley entered the Copps’ curtilage, the Court has not applied these four factors
to the allegations in the Complaint. But to do so, the Court overlooked the lack of specificity in the
allegations of the Complaint on this issue.

                                                 39
Opp’n at 7. 25

       This is a close issue. The Copps’ allegations fail to allege what Mr. Shane and

Mr. Longley did on the property and where on the property they did it, and their

Fourth Amendment claim is grounded on trespass. 2018 Compl. ¶¶ 16-18, 21, 25.

However, “[t]respass alone . . . does not violate the Fourth Amendment.” United

States v. Apicelli, No. 14-CR-012-01-JD, 2015 WL 2064290, at *5 (D.N.H. May 4,

2015); see also United States v. Karo, 468 U.S. 705, 713 (1984) (“an actual trespass is

neither necessary nor sufficient to establish a constitutional violation”) (emphasis

added). To implicate the Fourth Amendment, “a search . . . of property must amount

to more than a mere common-law trespass—the property must be effectively

converted to the dominion and control of the State.” Sanchez, 2011 U.S. Dist. LEXIS

130137, at *5-6 (citing Va Lerie, 424 F.3d at 702, 708-09).

       The Copps’ Complaint is synoptic to a fault. Based on its allegations, the Court

is not able to apply the four Dunn factors. 480 U.S. at 301. For example, there is no

allegation about the size of the Copps’ parcel, whether the residence is viewable from

the road, how close either Mr. Shane or Mr. Longley came to the residence, the state

of the residence when Mr. Shane and Mr. Longley entered the property, the nature

of their inspection, whether the Copp parcel was enclosed, whether the lawn or

habitation area was clearly demarcated, and whether the Copps made any efforts

(other than the no trespass signs and communication with the town) to maintain



25      Contrary to the Copps’ assertion, nothing before the Court shows the home’s exterior was
complete and enclosed when the inspections took place, and if complete and enclosed, the Court would
not alter its analysis.

                                                40
privacy.   Compare United States v. Brown, 510 F.3d 57, 65-66 (1st Cir. 2007)

(concluding that if a driveway is exposed to public view, it does not fall within the

curtilage); United States v. Sayer, No. 2:11–cr–113–DBH, 2012 WL 2180577, at *1-2

(D. Me. June 13, 2012) (finding law enforcement did not invade the curtilage of the

defendant’s residence by using his driveway to turn around and make observations

from), with United States v. Diehl, 276 F.3d 32, 35, 40-41 (1st Cir. 2002) (defendant’s

driveway was within curtilage in light that it was 500 feet from a discontinued town

road in a secluded rural location, multiple trespass signs were posted, and the

driveway was surrounded by woods). The allegation that Randall Copp found Mr.

Longley “on the Property” on August 4, 2014 is one thing and could constitute a

Fourth Amendment violation. But the allegation that Mr. Longley conducted a “road

inspection” on September 24, 2015 does not sound like a Fourth Amendment violation

if it is what it sounds like, namely an inspection from a public road. 2018 Compl. ¶¶

16, 21.

      Reading the allegations in the Complaint very generously in favor of the Copps,

the Court reluctantly concludes that these issues would be better resolved in the

context of a motion for summary judgment than a motion to dismiss. The Court

concludes that the Complaint would survive dismissal on the Fourth Amendment

claim but for qualified immunity.

                          ii.    Equal Protection

      The Defendants contend that because “the Plaintiffs have not alleged that the

Town has treated them differently from others similarly situated, they fail to allege



                                          41
plausible equal protection claims.” Defs.’ Mot. at 15 (citing Gianfrancesco, 712 F.3d

at 639-40). The Copps have not posited a specific equal protection legal theory to

support their claim, but they have asserted various procedural improprieties they

allege the Defendants committed in issuing the Corrected Notice and in the conduct

of the subsequent February town board hearing. Pls.’ Opp’n at 9.

      An equal protection claim typically involves an allegation of different

treatment of groups of people in regard to their civil rights. See Bruns v. Mayhew,

750 F.3d 61, 65 (1st Cir. 2014) (“[I]n order to establish an equal protection violation,

a plaintiff must show state-imposed disparate treatment compared with others

similarly situated in all relevant respects”) (internal quotation marks and citation

omitted). However, a plaintiff can assert an equal protection claim as a “class of one”

but to do so, must show:

      1) that [he or she were] intentionally treated differently [;] 2) from others
      similarly situated [;] 3) without a rational basis for that difference in
      treatment [;] and 4) that the difference in treatment was due to
      malicious or bad faith intent on the part of the defendants to injure [him
      or her].”

Walsh v. Town of Lakeville, 431 F. Supp. 2d 134, 143 (D. Mass. 2006) (citation and

emphasis omitted). While the Copps assert factual allegations concerning different

instances of impropriety by the Defendants, they do not allege that they were

intentionally treated differently than those similarly situated. Buchanan v. Maine,

469 F.3d 158, 178 (1st Cir. 2006) (“Plaintiffs claiming an equal protection violation

must first identify and relate specific instances where persons situated similarly in

all relevant aspects were treated differently, instances which have the capacity to



                                           42
demonstrate that plaintiffs were singled out for unlawful oppression”) (alterations in

original). The Copps fail to state an equal protection claim.

                           iii.   Substantive Due Process

      “To establish a substantive due process claim, a plaintiff must demonstrate an

abuse of government power that shocks the conscience or action that is legally

irrational in that it is not sufficiently keyed to any legitimate state interests.” Collins

v. Nuzzo, 244 F.3d 246, 250 (1st Cir. 2001) (citation and internal quotation marks

omitted), see also Amsden v. Moran, 904 F.2d 748, 754 n.5 (1st Cir. 1990) (“In the

substantive due process context, the requisite arbitrariness and caprice must be

stunning, evidencing more than humdrum legal error”). The Copps concede that

while the alleged actions in isolation may not “shock the conscience;” they, however,

insist that the actions do so in the aggregate. Pls.’ Opp’n at 10. The Defendants

assert that the First Circuit has “frequently affirmed dismissal of complaints alleging

substantive due process violations in the context of municipal enforcement actions,”

and that Court should do the same here because the allegations fail to show the

Defendants engaged in “egregious” actions. Defs.’ Mot. at 16.

      The Court agrees with the Defendants. “Mere violations of state law, even

violations resulting from bad faith, do not necessarily amount to unconstitutional

deprivations of substantive due process.” DePoutot, 424 F.3d at 119 (citing Amsden,

904 F.2d at 757).      The Copps’ allegations, taken as true, that the individual

Defendants entered their property for the purpose of conducting municipal

inspections of their residential building project despite a posted no trespassing sign



                                            43
and despite being told not to go onto the property without the Copps’ consent and that

they committed procedural errors at the town board hearing do not “shock the

conscience.” Compare Marrero-Rodriguez v. Municipality of San Juan, 677 F.3d 497,

502-03 (1st Cir. 2012) (finding that a police officer, who during a training exercise,

took out a firearm, placed it to the back of an unarmed prone officer, who was face

down, motionless, under control, and shot the firearm, resulting in the officer’s death

had engaged in conduct which “shocked to the conscience”).

      The Copps fail to state a substantive due process claim.

                          iv.    Procedural Due Process

      In evaluating whether the Copps state a plausible procedural due process

claim, the Court “first asks whether there exists a liberty or property interest which

has been interfered with by the State; [and then] examines whether the procedures

attendant upon that deprivation were constitutionally sufficient.” Harron v. Town of

Franklin, 660 F.3d 531, 537 (1st Cir. 2011) (citation omitted). The Defendants say

that the First Circuit evaluates procedural due process claims stemming from local

zoning and land-use decisions with skepticism and that the Copps’ Rule 80B appeal

forecloses the Copps’ claim that they were not provided sufficient due process. Defs.’

Mot. at 15. The Copps counter that they only seek redress for the procedures provided

for by law which the town board failed to follow. Pls.’ Opp’n at 9.

      The crux of the Copps’ procedural due process allegations revolve around their

inability to cross-examine Mr. Longley at the February 11, 2016 hearing, and the

town board’s failure to state the reasons for its decision to uphold the Corrected



                                          44
Notice along with other grievances concerning the basis for the Corrected Notice and

how the hearing was conducted. Id. at 9. The Copps appealed the town board’s

decision to uphold the Corrected Notice pursuant Maine Rule of Civil Procedure 80B,

which was dismissed as moot because the Copps subsequently complied with the town

board’s decision. Copp, 2017 WL 1398185, at *5, 2017 Me. Super LEXIS 75, at *11-

12 (“Plaintiffs have fully complied with the Board’s decision and their claim [is]

moot”); see also Copp, 2017 Me. Unpub. LEXIS 105, at *1 n.1 (The Superior Court

“dismissed the Rule 80B appeal as moot”).

       “Even a bad faith refusal to follow state law in local administrative matters

does not amount to a deprivation of due process where the state courts are available

to correct the error.” Mongeau v. City of Marlborough, 462 F. Supp. 2d 144, 150 (D.

Mass. 2006) (citing Chiplin Enters., Inc. v. City of Lebanon, 712 F.2d 1524, 1528 (1st

Cir. 1983)). Rule 80B “is a procedural rule that governs the process for judicial review

of municipal decisions in the Maine Superior Court.” Portland Cellular P'ship v.

Inhabitants of the Town of Cape Elizabeth, No. 2:14-CV-00274-JDL, 2015 WL 438826,

at *2 (D. Me. Feb. 3, 2015) (citing Sold, Inc. v. Town of Gorham, 2005 ME 24, ¶ 9, 868

A.2d 172 (citing M.R. Civ. P. 80B(b)). “Review pursuant to Rule 80B is inadequate

when an alleged deprivation of civil rights occurs before, and not as a part of, the

action or inaction for which a plaintiff seeks review.” Cayer v. Town of Madawaska,

2016 ME 143, ¶ 16, 148 A.3d 707 (citing Gorham v. Androscoggin Cty., 2011 ME 63,

¶ 25, 21 A.3d 115). A federal court does not “sit as a super zoning board or a zoning

board of appeals.” Coastal Me. Botanical Gardens v. Town of Boothbay, No. 2:17-cv-



                                          45
493-JDL, 2018 U.S. Dist. LEXIS 67607, at *9 (D. Me. Apr. 23, 2018) (quoting

Raskiewicz v. Town of New Boston, 754 F.2d 38, 44 (1st Cir. 1985)). “[W]here, as here,

the state offers a panoply of administrative and judicial remedies, litigants may not

ordinarily obtain federal court review of local zoning and planning disputes by means

of 42 U.S.C. § 1983.” Raskiewicz, 754 F.2d at 44.

      As the Copps state, “[they] were not seeking any ‘additional’ safeguards, but

merely asking that the Board . . . apply the proper procedure set forth in the

applicable statute.” Pls.’ Opp’n at 9. While there may be a property interest at stake,

the claimed deprivation occurred as part of the action, which the Copps sought review

of pursuant to Rule 80B.     However, the Copps subsequently complied with the

Corrected Notice, voluntarily foreclosing their right to contest the alleged procedural

flaws through Rule 80B. The Copps do not otherwise allege or argue that their review

under Rule 80B was inadequate. As a result, the Court concludes that the Copps

were afforded sufficient process and concludes they fail to state a procedural due

process claim.

             b.     Municipality Liability

      There is “a very high bar for assessing municipal liability under Monell [v.

Department of Social Services, 436 U.S. 658 (1978)].” Young v. City of Providence ex

rel Napolitano, 404 F.3d 4, 26 (1st Cir. 2005). “The alleged municipal action at issue

must constitute a ‘policy or custom’ attributable to the [municipality].” Id. (citation

omitted). For a municipality to be liable, there must be an underlying constitutional

harm. Gianfrancesco, 712 F.3d at 640 n.4. For all except the Fourth Amendment



                                          46
violation, the Court has concluded that none survives dismissal.

      The only remaining allegation that could trigger municipal liability is that Mr.

Shane as town manager, acted as a policymaker for the town of Cumberland and

“adopted a custom or policy permitting Defendant Longley’s unwarranted searches

and unauthorized entrance upon private, posted property.” 2018 Compl. ¶ 117.

However, as the Court discusses next, there is no unqualified constitutional right to

be free from municipal inspection when erecting a structure authorized by a

municipal building permit.

      C.     Qualified Immunity

      “The doctrine of qualified immunity protects government officials ‘from

liability for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.’”

Person v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)); see also Boudreau v. Lussier, 901 F.3d 65, 75 (1st Cir. 2018). The

issue here is whether the Copps have a clear right not to have their property subject

to inspection without municipal officials first obtaining express prior permission

when the Copps are constructing a residence pursuant to a municipal building

permit, and whether a reasonable municipal official would have understood

inspecting the property without their express prior permission to be unlawful. See

Brosseau v. Haugen, 543 U.S. 194, 198-99 (2004) (per curiam).

      The Defendants cite three cases that they say stand for the proposition that

persons have a diminished expectation of privacy in houses under construction and



                                           47
are subject to warrantless searches by municipal officials. Defs.’ Reply at 6-7 (citing

Palmieri v. Lynch, 392 F.3d 73, 83 (2d Cir. 2004); Anobile v. Pelligrino, 303 F.3d 107,

120 (2d Cir. 2001); Shapiro, 2005 U.S. Dist. LEXIS 43276, at *35). In response, the

Copps cite Bell v. Wolfish, 441 U.S. 520, 559 (1979) for the general proposition that

the test of reasonableness under the Fourth Amendment is “not capable of precise

definition or mechanical application,” but they offer no caselaw for the proposition

that a municipal official has no independent right to inspect a home under

construction unless they obtain the permission of an objecting builder.

      The Fourth Amendment vests individuals with the right to be free from

“unreasonable searches and seizures.”       U.S. CONST., amend. IV.       The Fourth

Amendment’s “‘central requirement’ is one of reasonableness.” Illinois v. McArthur,

531 U.S. 326, 330 (2001).     In determining the reasonableness of a search, “the

intrusion on an individual’s privacy interests is balanced against the search’s

‘promotion of legitimate governmental interest.’” United States v. Colon, 250 F.3d

130, 134 (2d Cir. 2001) (quoting Maryland v. Buie, 494 U.S. 325, 331 (1990)).

Applying this principle, courts have routinely upheld warrantless searches of real

property by governmental officials who enter onto the property in order to perform a

legitimate governmental function. In Widgren v. Maple Grove Township, 429 F.3d

575 (6th Cir. 2005), the Sixth Circuit Court of Appeals rejected a Fourth Amendment

claim against a town, when the town’s assessor entered onto the curtilage of the

residence despite a no-trespassing sign, took a photograph of the residence, and made




                                          48
measurements of the residence for purposes of making a tax assessment. Id. at 581-

86.

      In Artes-Roy v. City of Aspen, 31 F.3d 958 (10th Cir. 1994), the Tenth Circuit

Court of Appeals found there was no Fourth Amendment violation when a municipal

building inspector actually entered a home in order to serve a stop work order. Id. at

960-63. Other courts have followed suit. See Lawson v. Tehama Cty., 2:17–cv–01276–

TLN–GGH, 2017 WL 5177835, at * 12, 2017 U.S. Dist. LEXIS 185536, at *30-33 (N.D.

Cal. Nov. 8, 2017); Conrad v. City of Berea, 243 F. Supp. 3d 896, 906-07 (N.D. Ohio

2017) (no Fourth Amendment violation assuming defendants trespassed on plaintiffs’

property because, in part, the level of intrusiveness for administrative investigations

is different than for criminal investigations), Manbeck v. Town of Lewisboro, 05 Civ.

4576 (CLB)(GAY), 2008 U.S. Dist. LEXIS 109123, at *34 (S.D.N.Y. Mar. 4, 2008),

adopted & objection overruled, 2008 U.S. Dist. LEXIS 109120 (Mar. 28, 2008), aff’d,

333 Fed. App’x 599 (2d Cir. 2009) (no Fourth Amendment violation when municipal

wetlands inspector inspected plaintiffs’ property in part because the plaintiffs had

applied for a construction permit); Bonneville v. Kitsap Cty., No. C06-5228RJB, 2007

U.S. Dist. LEXIS 9429, at *29-32 (W.D. Wash. Feb. 8, 2007) (upholding municipal

warrantless heath inspections of residential property); Gayda v. City of Nashua, Civil

No. 05-cv-244-JD, 2006 U.S. Dist. LEXIS 73465, at *7-11 (D.N.H. Oct. 2, 2006).

      The Defendants are entitled to qualified immunity against the Copps’ Fourth

Amendment claims because their conduct did “not violate established statutory or

constitutional rights of which a reasonable person would have known.” Harlow, 457



                                          49
U.S. at 818. As the Court has construed it, the Complaint scantily alleges that the

Defendants entered the curtilage of the Copp property to conduct a “road inspection.”

Determining if there is qualified immunity requires analyzing “the specific context of

the case, not as a broad general proposition.” Maldonado v. Fontanes, 568 F.3d 263,

269 (1st Cir. 2009) (citation omitted).    The specific context of this case is that

municipal officers entered into the curtilage to check compliance with town-issued

building permits. Generally, government officers may enter into the curtilage like

any citizen and make observations without a warrant. See Davis v. Charlstrom, 595

Fed. App’x 627, 630 (7th Cir. 2014) (citing Carroll v. Carman, 135 S. Ct. 348, 351-52

(2014)); Nikolas v. City of Omaha, 605 F.3d 539, 545–46 (8th Cir. 2010); United States

v. LePage, 477 F.3d 485, 488 (7th Cir. 2007); Widgren, 429 F.3d at 580 (6th Cir. 2005);

United States v. Hatfield, 333 F.3d 1189, 1194 (10th Cir. 2003); United States v.

French, 291 F.3d 945, 952–53 (7th Cir. 2002) (alterations in ordering)).         Here,

however, the individual Defendants were told by the Copps to ask for permission

before entering the property and the property had no trespassing signs.

      Moreover, the nature of the Copps’ personal interest in the residence is not

clarified by the allegations in the Complaint. To secure the protection of the Fourth

Amendment, a person must demonstrate that he had a “constitutionally protected

reasonable expectation of privacy.” California v. Ciraolo, 476 U.S. 207, 211 (1986)

(quoting Katz 389 U.S. at 360 (1967)).     Whether a person has a constitutionally

protected reasonable expectation of privacy depends on two factors: (1) whether the

individual has manifested “a subjective expectation of privacy in the object of the



                                          50
challenged search,” and (2) whether “society is willing to recognize that expectation

as reasonable.”    Id. at 211.   The Copps claim that the residence was under

construction; they nowhere claim that they were living in the residence when the

Defendants performed their inspections. See Compl.; See also Lawson, 2017 U.S.

Dist. LEXIS 185536, at *32 (“In the instant case it is clear that plaintiff maintained

no ‘home’ on the property entered and ‘searched’”). The reasonable expectation of

privacy in a house under construction is less compelling than in a home under

occupancy.

      By contrast, municipalities have a legitimate interest in making sure their

regulations and ordinances are followed.       See Martone Place, LLC v. City of

Springfield, No. 16-CV-30170-MAP, 2017 WL 5889222, at *17 (D. Mass. Nov. 29,

2017) (citation omitted); see also Devines v. Maier, 728 F.2d 876, 886 (7th Cir. 1984).

In Dunn, the Supreme Court made clear that the four factors it annunciated to

determine the extent of curtilage were “useful analytical tools only to the degree that

. . . they bear upon the centrally relevant consideration—whether the area in question

is so intimately tied to the home itself that it should be placed under the home's

‘umbrella’ of Fourth Amendment protection.” 480 U.S. at 301. Administrative and

regulatory searches are generally less instructive than criminal searches -- WAYNE R.

LAFAVE, 5 SEARCH   AND   SEIZURE: A TREATISE   ON THE   FOURTH AMENDMENT § 10.1(b)

(4th ed. 2004) -- and while the Defendants may have entered the curtilage to make

observations to check permit compliance, these observations, as alleged, did not entail

entering the home, or searching a private, personal effect. United States v. Jones,



                                          51
565 U.S. 400, 406 (2012) (quoting Katz, 389 U.S. at 351 (“the Fourth Amendment

protects people, not places”)).

       The Court concludes that the Defendants did not violate a clear right of the

Copps. Even assuming there was a violation of a clear right, the Court could not

conclude that the actions of Mr. Shane and Mr. Longley were unreasonable or “plainly

incompetent.” See Malley v. Briggs, 475 U.S. 335, 341 (1986). When a person applies

for a building permit, the applicant necessarily consents to municipal inspections to

determine whether the permit is being complied with. Bonneville, 2007 U.S. Dist.

LEXIS 9429, at *25 (“When the Plaintiff applied for a Building Clearance, he

necessarily consented to site visits to evaluate the application and inspections to

determine compliance”).          Nor are municipal inspectors required to make their

inspections only when the applicant permits them to do so. To assure compliance

with building codes, inspections must be made periodically throughout the

construction so that building code violations are not buried behind walls or

underground. An applicant determined to skirt the requirement of the municipal

building code and to avoid the increased cost of compliance could time inspections to

escape detection. 26

       The Court concludes that the Defendants are entitled to qualified immunity,

and because the allegations do not demonstrate that this is a “rare” case where

government employees are entitled to qualified immunity, but the municipality is

still liable, the Court concludes the town of Cumberland is not liable on the Copps’


26      There is no allegation that the Defendants carried out the inspections at times or in a manner
to harass or unduly inconvenience the Copps.

                                                 52
Fourth Amendment claim as well. See Walker v. Waltham Hous. Auth., 44 F.3d 1042,

1047 (1st Cir. 1995) (citation omitted).

        D.     Maine Freedom of Access Act

        The Defendants argue that “[t]he Complaint’s allegations fail to establish that

the Plaintiffs took a timely appeal of the alleged FOAA violation.” Defs.’ Mot. at 20.

In their view, “[a]n appeal under Section 409(1) that is not timely filed should be

dismissed.” Id. at 19 (citing Alexander v. Div. of Cmty. Servs., 556 A.2d 222, 223 (Me.

1989)). They contend that the timeliness of such an appeal affects this Court’s subject

matter jurisdiction, that it is the Copps’ burden to show this Court has subject matter

jurisdiction, and that they failed to do so. Id. at 19-20.

        In apparent response, 27 the Copps cite Morrison, 323 F.3d at 925, for the

proposition that the Court should not proceed under 12(b)(1) when the question of

jurisdiction and the merits of the underlying action are intertwined as they argue is

the case here; rather, the Copps say that the Court should evaluate the Defendants’

argument as an attack on the merits. Pls.’ Opp’n at 2-3.

        “Maine's Freedom of Access Act establishes a general right of the public to

inspect and copy public records.” Doyle v. Town of Falmouth, 2014 ME 151, ¶ 8, 106

A.3d 1145 (citing 1 M.R.S. § 408–A). If a request for public records is denied, one may

appeal that denial within thirty days to a Maine Superior Court. § 409(1).


27      In their reply, the Defendants argue that the Copps failed to address this argument as well as
the viability of their FOAA claim, and therefore, the claim should be dismissed. Defs.’ Reply at 1. They
may be right. The Copps do not specifically state in their response whether their subject matter
argument relying on Morrison encompasses their FOAA request. Pls. Opp’n at 2-3. Rather than
default the Copps on this issue, because the Defendants argue that the Court lacks subject matter
jurisdiction over the Copps’ FOAA claim, the Court analyzes the Copps’ argument as addressing their
FOAA request.

                                                  53
“Jurisdiction over these appeals is thus exclusive in the Maine Superior Court.”

Nzingoula v. Maine Dep't of Health & Human Servs., No. 2:15-CV-108-GZS, 2015 WL

10058317, at *2 (D. Me. Dec. 30, 2015) (citing State v. Adams, No. Civ. A. AP–00–53,

2000 WL 33675689, at *1 (Me. Super. Nov. 27, 2000)), R. & R. adopted, No. 2:15-CV-

108-GZS, 2016 WL 589859 (D. Me. Feb. 11, 2016).

       In Morrison, the Court of Appeals for the Eleventh Circuit addressed “when

reviewing a defendant's motion to dismiss an [Family Medical Leave Act (FMLA)]

action on grounds that the plaintiff was not an ‘eligible employee’ under the Act,

should the district court review the motion using the standards applicable for Rule

12(b)(1) . . . or Rule 56.” 323 F.3d at 920-21. There the plaintiff-appellant sued under

the FMLA arguing that his employers engaged in unlawful retaliation, and that the

District Court erred by relying on Rule 12(b)(1) in dismissing his claim given “that

[his] eligible-employee status under the FMLA is an element of the underlying cause

of action rather than a purely jurisdictional issue.”           Id. at 922, 924. The Morrison

Court stated, “jurisdiction becomes intertwined with the merits of a cause of action

when ‘a statute provides the basis for both the subject matter jurisdiction of the

federal court and the plaintiff's substantive claim for relief.’” Id. at 926 (citations

omitted). 28

       The allegations in the Copps’ FOAA count are remarkably thin:

       142. Plaintiffs requested records from the Town of Cumberland
       pursuant to Maine’s Freedom of Access Act. 1 M.R.S.A. § 400 et seq.
       143. Defendant has denied Plaintiffs’ FOAA request as defined in 1

28      The Eleventh Circuit stated a 12(b)(1) motion can either be a “facial” or “factual” attack on
jurisdiction. Morrison, 323 F.3d at 924 n.5. The former attacks the sufficiency of the allegations,
whereas the latter “challenge subject matter jurisdiction in fact, irrespective of the pleadings.” Id

                                                 54
       M.R.S.A. § 408-A(4).
       144. Plaintiffs appeal their denial pursuant to 1 M.R.S.A. § 409.
       145. Plaintiffs are entitled to remedies, including attorneys’ fees, as set
       forth in the statute.

2018 Compl. ¶¶ 142-45.

       The Defendants make a facial attack on the sufficiency of the Complaint as to

the Copps’ FOAA request because they argue the “allegations fail to establish that

the Plaintiffs took a timely appeal of the alleged FOAA violation.” Defs.’ Mot. at 20.

Morrison is distinguishable because the claim asserted here does not provide the

basis for subject matter jurisdiction or is “a prime facie element for recovery”, since

the Maine Superior Courts enjoy exclusive jurisdiction over such appeals. Nzingoula,

2015 WL 10058317, at *2 (citing Adams, 2000 WL 33675689, at *1).

       The Court agrees with the Defendants that a stand-alone FOAA count does not

belong in federal court. The Maine statute makes it plain that the Superior Court of

the state of Maine has exclusive jurisdiction over FOAA appeals. § 409(2) (“[A]ny

person may appeal to any Superior Court in the State”).                  An appeal of a state

administrative action to the federal court may raise Rocker-Feldman 29 concerns and,

even if this Court could exercise supplemental jurisdiction over this state law claim,

it declines to do so. See 28 U.S.C. § 1367(c).

       The First Circuit has stated that “needless decisions of state law should be

avoided both as a matter of comity and to promote justice between the parties, by

procuring for them a surer-footed reading of applicable law.” Camelio v. Am. Fed'n,



29     Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923); D.C. Court of Appeals v. Feldman,
460 U.S. 462, 486-87 (1983).

                                                55
137 F.3d 666, 672 (1st Cir. 1998) (citing United Mine Workers v. Gibbs, 383 U.S. 715,

726 (1966)). The status of the Copps’ FOAA appeal before removal to this Court is

unclear. After dismissing all claims over which the Court had original jurisdiction,

this Court previously remanded a FOAA claim where there was uncertainty as to the

status of the FOAA claim. See Collins v. Kennebec Cty. Jail, No. 1:12-CV-00069-GZS,

2012 WL 4326191, at *7, 2012 U.S. Dist. LEXIS 133928, at *20-22 (D. Me. May 31,

2012), aff'd, No. 1:12-CV-69-GZS, 2012 WL 4325830, 2012 U.S. Dist. LEXIS 133923

(D. Me. Sept. 19, 2012).     The Court remands the Copps’ FOAA claim to the

Cumberland County Superior Court.

V.     CONCLUSION

       The Court GRANTS Defendants’ Motion to Dismiss (ECF No. 4) on all claims

except the Copps’ Freedom of Access Act claim. The Court REMANDS the Copps’

Freedom of Access Act claim to the Cumberland County Superior Court for the state

of Maine.

     SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 7th day of December, 2018




                                         56
